     Case 2:20-cv-01414-JFW-JEM Document 53 Filed 12/07/20 Page 1 of 1 Page ID #:884




1
2
3
4
5                                                                                             JS-6
6
7                                    UNITED STATES DISTRICT COURT
                                FOR THE CENTRAL DISTRICT OF CALIFORNIA
8                                          WESTERN DIVISION

9     ZAFER G. KRIDI,                                       No. CV 20-1414 JFW (JEMx)

10                 Plaintiff,                                JOINT JUDGMENT

11                         v.

12    MARK KOUMANS, Deputy Director of U.S.
      Citizenship and Immigration Services, et al.,
13
                   Defendants.
14
15
             The Court having considered the pleadings and evidence presented herein, and in accordance
16
      with the Court’s December 3, 2020 Minute Order denying Defendants’ Motion for Summary Judgment
17
      and granting Plaintiff’s Motion for Summary Judgment entered herein, IT IS HEREBY ORDERED,
18
      ADJUDGED, AND DECREED that:
19
             1. Plaintiff’s Motion for Summary Judgment is granted;
20
             2. Defendants’ Motion for Summary Judgment is denied;
21
             3. Judgment is hereby entered in favor of Plaintiff; and
22
             4. This action is remanded to the United States Citizenship and Immigration Services for
23
                review and adjudication of Plaintiff’s I-485 Application for Adjustment of Status in a
24
                manner consistent with the Court’s December 3, 2020 Minute Order.
25
             IT IS SO ORDERED.
26
      DATED: December 7, 2020
27
                                                      HONORABLE JOHN F. WALTER
28                                                    UNITED STATES DISTRICT JUDGE
